Exhibit 10.1
















ACQUISITION AGREEMENT


AMONG


CONSORTEUM HOLDINGS, INC.,


TARSIN, INC.,


AND


TARSIN LTD
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE 1
SALE AND PURCHASE OF THE SHARES
 

  1.1  
Issuance of the Shares.
    1     1.2  
Consideration
    1  



ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 

  2.1  
Representations and Warranties of the Parties
    2        
2.1.1    Organization, Standing, Power
    2        
2.1.2    Authority
    3        
2.1.3    Capitalization of the Parties
    4        
2.1.4    Subsidiaries
    4        
2.1.5    No Defaults
    4        
2.1.6    Governmental Consents
    5        
2.1.7    Financial Statements
    5        
2.1.8    Absence of Undisclosed Liabilities
    5        
2.1.9    Absence of Changes
    5        
2.1.10  Patents and Trademarks
    6        
2.1.11  Certain Agreements
    6        
2.1.12  Compliance with Other Instruments
    6        
2.1.13  Employee Benefit Plans
    7        
2.1.14  Other Personal Property
    7        
2.1.15  Properties and Liens
    7        
2.1.16  Inventory
    7        
2.1.17  Major Contracts
    7        
2.1.18  Questionable Payments
    8        
2.1.19  Recent Transactions
    8        
2.1.20  Leases in Effect
    9        
2.1.21  Taxes
    9        
2.1.22  Disputes and Litigation
    10        
2.1.23  Compliance with Laws
    10        
2.1.24  Related Party Transactions
    10        
2.1.25  Minute Books
    10        
2.1.26  Disclosure
    10        
2.1.27  Reliance
    11     2.2  
Representations of Seller
    11     2.3  
Representations of Buyer
    11  


ARTICLE 3
CONDITIONS PRECEDENT



  3.1  
Conditions to Each Party’s Obligations
    12     3.2  
Conditions to Seller’s Obligations
    12     3.3  
Conditions to Buyer’s Obligations
    13  


ARTICLE 4
CLOSING AND DELIVERY OF DOCUMENTS



  4.1  
Time and Place
    14     4.2  
Deliveries by Seller
    14     4.3  
Deliveries by Company
    14     4.4  
Deliveries by Buyer
    15  

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5
INDEMNIFICATION



  5.1  
Seller and Company’s Indemnity Obligations
    15     5.2  
Buyer’s Indemnity Obligations
    15  


ARTICLE 6
DEFAULT, AMENDMENT AND WAIVER



  6.1  
Default.
    16     6.2  
Waiver and Amendment.
    16  


ARTICLE 7
MISCELLANEOUS



  7.1  
Expenses.
    16     7.2  
Notices.
    17     7.3  
Entire Agreement
    17     7.4  
Survival of Representations
    18     7.5  
Incorporated by Reference
    18     7.6  
Remedies Cumulative
    18     7.7  
Execution of Additional Documents.
    18     7.8  
Costs and Fees.
    18     7.9  
Choice of Law.
    18     7.10  
Exclusive Jurisdiction and Venue.
    18     7.11  
Attorneys’ Fees
    18     7.12  
Binding Effect and Assignment
    18     7.13  
Counterparts; Facsimile Signatures
    19     7.14  
Conflict Waiver
    19  

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Table of Schedules and Exhibits
 
Exhibit A
 
Consorteum Holdings, Inc. Disclosure Schedule
         
Exhibit B
 
Tarsin, Inc. Disclosure Schedule
         
Exhibit C
 
Tarsin LTD Disclosure Schedule
 

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 


THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated October 4, 2011, is by
and among CONSORTEUM HOLDINGS, INC., a Nevada corporation (the “Buyer”), TARSIN,
INC., a Nevada corporation (the “Company”), and TARSIN LTD, a company organized
under the laws of the United Kingdom (the “Seller”) (individually, a “Party”;
collectively, the “Parties”).


RECITALS


A.           The capital stock of the Company consists of 25,000,000 authorized
shares of Common Stock, $0.001 par value, of which 100% are currently issued and
outstanding and held by Seller (the “Shares”) such that the Company is a wholly
owned subsidiary of Seller.


B.           Upon the terms and conditions set forth below, Seller desires to
sell all of the Shares to Buyer, such that, following such transaction, the
Company will be a 100% owned subsidiary of Buyer.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:


ARTICLE 1
SALE AND PURCHASE OF THE SHARES


1.1           Issuance of the Shares.  Subject to the terms and conditions
herein set forth, and on the basis of the representations, warranties and
agreements herein contained, Seller shall sell and transfer to Buyer the Shares
which constitute 100% of the issued and outstanding common stock of the Company.


1.2           Consideration.  In consideration for this Agreement, the Parties
shall provide the following:


1.2.1           Purchase Price.  The purchase price for the Shares shall be 100
million shares of common stock of Buyer, currently equal to 20% of the Buyer’s
outstanding common stock, on a fully-diluted basis (the “Purchase Shares”);


1.2.2           Buyer Assumption of Liabilities.  Any indebtedness of the
Company incurred through the Closing (as defined in Article 4 of this Agreement)
shall be the responsibility of Seller.  Any indebtedness of the Company incurred
after the Closing shall be the responsibility of Buyer;


1.2.3           Seller License Agreement to Buyer.  Seller is the sole owner of
the Capsa Mobile Platform technology (“Capsa”).  On or before December 30, 2011,
Seller agrees to enter into a licensing agreement with Company, whereby Seller
shall grant to Company an exclusive, royalty-free, worldwide perpetual license
to use, distribute, and sell Capsa in consideration of $500,000 received from
Buyer (the “License Agreement”).  Seller acknowledges that the License Agreement
is a material term of this Agreement of which the Buyer is placing reliance upon
and, without which, the Buyer would not have otherwise been induced to enter
into the Agreement;


1.2.4           Company’s Board of Directors.  The Company shall, at the next
meeting of Company shareholders and in accordance with the Company’s bylaws,
nominate John Osborne and Steve Jones to the Company’s Board of Directors for
election by the Company shareholders;


1.2.5           Buyer’s Board of Directors.  Buyer shall, at the next meeting of
Buyer shareholders and in accordance with Buyer’s bylaws, nominate John Osborne
to the Buyer’s Board of Directors for election by the Buyer’s shareholders;


1.2.6           Buyer’s Working Capital Obligation.  Buyer shall provide or
procure the provision of working capital to Company as follows: (1) $750,000 no
later than January 1, 2012, and (2) an additional $500,000 no later than June 1,
2012.  Failure to provide or procure the working capital as described herein
shall constitute a material breach; and


1.2.7           Anti-Dilution Protection.  Until such time as the Buyer has a
market capitalization equal to or greater than $100,000,000 on any business day,
if the Buyer issues additional shares of its common stock which cause the
Seller’s Purchase Shares’ percentage ownership of the Buyer to decrease, the
Buyer shall issue to Seller that certain number of additional shares of common
stock in order to restore Seller’s percentage ownership interest in the Buyer
(“Anti-Dilution Protection”), except, however, that without triggering
Anti-Dilution Protection adjustments, shares of common stock and/or options
therefore may be sold or reserved for issuance by the Buyer to (i) employees,
officers, directors, consultants, contractors or advisors of the Buyer pursuant
to stock purchase or stock option plans or arrangements or other incentive
arrangements approved by the Buyer’s Board of Directors, (ii) to lender,
equipment lessors, or other parties providing goods or services to the Buyer,
(iii) the issuance of securities pursuant to stock splits, stock dividends, or
similar transactions, (iv) the issuance of securities in connection with
acquisition or strategic partnership transactions, and (v) the issuance of
common stock in any other transaction in which exemption from the Anti-Dilution
Protection is approved by the Seller.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of the Parties.  Except as
disclosed in a document referring specifically to the representations and
warranties in this Agreement that identifies by section number the section and
subsection to which such disclosure relates and is delivered by each Party to
the others prior to the execution of this Agreement (the “Disclosure
Schedules”), the Parties represent and warrant each to the other, as of the date
hereof and as of the Closing, as follows:


2.1.1           Organization, Standing, Power.


(a)           Buyer.  Buyer is a corporation duly organized, validly existing,
and in good standing under the laws of the state of Nevada.  It has all
requisite corporate power, franchises, licenses, permits, and authority to own
its properties and assets and to carry on its business as it has been and is
being conducted.  Buyer is duly qualified and in good standing to do business in
each jurisdiction in which a failure to so qualify would have a Material Adverse
Effect (as defined below) on Buyer.  For purposes of this Agreement, the term
“Material Adverse Effect” means any change or effect that, individually or when
taken together with all other such changes or effects which have occurred prior
to the date of determination of the occurrence of the Material Adverse Effect,
is or is reasonably likely to be materially adverse to the business, assets
(including intangible assets), financial condition, or results of operations of
the entity.


(b)           The Company.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Nevada.  It has
all requisite corporate power, franchises, licenses, permits, and authority to
own its properties and assets and to carry on its business as it has been and is
being conducted. The Company is duly qualified and in good standing to do
business in each jurisdiction in which a failure to so qualify would have a
Material Adverse Effect on the Company.


(c)           Seller.  Seller is a corporation duly organized, validly existing,
and in good standing under the laws of the United Kingdom.  It has all requisite
corporate power, franchises, licenses, permits, and authority to own its
properties and assets and to carry on its business as it has been and is being
conducted.  Seller is duly qualified and in good standing to do business in each
jurisdiction in which a failure to so qualify would have a Material Adverse
Effect on Seller.


2.1.2           Authority.  The Parties have all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery by the Parties of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the parts of the Parties, including the approval of
the Board of Directors of each Party.  This Agreement has been duly executed and
delivered by the Parties to each other and constitutes a valid and binding
obligation of each Party enforceable in accordance with its terms, except that
such enforceability may be subject to: (a) bankruptcy, insolvency,
reorganization, or other similar laws relating to enforcement of creditors’
rights generally; and (b) general equitable principles.  Subject to the
satisfaction of the conditions set forth in Article 3 below, the execution and
delivery of this Agreement do not, and the consummation of the transactions
contemplated hereby will not, conflict with or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation, or acceleration of any obligation, or
to loss of a material benefit under, or the creation of a lien, pledge, security
interest, charge, or other encumbrance on any assets of any of the Parties (any
such conflict, violation, default, right, loss, or creation being referred to
herein as a “Violation”) pursuant to: (i) any provision of the organization
documents of the Parties; or  (ii) any loan or credit agreement, note, bond,
mortgage, indenture, contract, lease, or other agreement, or instrument, permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule, or regulation applicable to each of the Parties’ respective
properties or assets, other than in the case of  any such Violation which
individually or in the aggregate would not have a Material Adverse Effect on any
of the Parties.
 
 
2

--------------------------------------------------------------------------------

 
 
2.1.3           Capitalization of the Company.


(a)           The Company.  The capital stock of the Company consists of
25,000,000 authorized shares of common stock, of which 100% shares are currently
issued and outstanding and held by Seller.


(b)           Upon issuance pursuant to the terms of this Agreement, the Shares
will be duly and validly issued, fully paid and nonassessable, and issued in
accordance with an exemption from the registration provisions of the Securities
Act of 1933, as amended (the “Act”), and any relevant state securities laws or
pursuant to valid exemptions therefrom.  The Shares are free of restrictions on
transfer other than restrictions on transfer as set forth in the Disclosure
Schedules and under applicable state and federal securities laws.  The Shares
shall be issued in a private transaction and consequently will be deemed to be
“Restricted Securities” as set forth in Rule 144 promulgated under the Act.


(c)           Except as set forth on the Disclosure Schedules, there are no
options, warrants, rights, calls, commitments, plans, contracts, or other
agreements of any character granted or issued by any of the Parties which
provide for the purchase, issuance, or transfer of any additional shares of the
capital stock of the Parties nor are there any outstanding securities granted or
issued by any of the Parties that are convertible into any shares of the equity
securities of the Parties, and none is authorized. None of the Parties have
outstanding any bonds, debentures, notes, or other indebtedness the holders of
which have the right to vote (or convertible or exercisable into securities
having the right to vote) with holders of the Parties’ capital stock on any
matter.


(d)           Except as set forth on the Disclosure Schedules, none of the
Parties are a party or subject to any agreement or understanding, and, to the
best of the Parties’ knowledge, there is no agreement or understanding between
any persons and/or entities, which affects or relates to the voting or giving of
written consents with respect to any security or by a shareholder or director of
any of the Parties.


(e)           Except as set forth on the Disclosure Schedules, none of the
Parties have granted or agreed to grant any registration rights, including
piggyback rights, to any person or entity.


2.1.4           Subsidiaries.  “Subsidiary” or “Subsidiaries” means all
corporations, trusts, partnerships, associations, joint ventures, or other
Persons, as defined below, of which any of the Parties or any Subsidiary of any
of the Parties owns not less than 20% of the voting securities or other equity
or of which any of the Parties or any Subsidiary of any of the Parties
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies, whether through ownership of voting shares,
management contracts, or otherwise.  “Person” means any individual, corporation,
trust, association, partnership, proprietorship, joint venture, or other
entity.  Prior to the Closing of this Agreement, there are no Subsidiaries of
any of the Parties other than as disclosed herein or disclosed on the Disclosure
Schedules.


2.1.5           No Defaults.  None of the Parties has received notice that they
would be, with the passage of time, in default or violation of any term,
condition, or provision of: (i) their Articles of Incorporation or Bylaws; (ii)
any judgment, decree, or order applicable to any of the Parties; or (iii) any
loan or credit agreement, note, bond, mortgage, indenture, contract, agreement,
lease, license, or other instrument to which any of the Parties is now a party
or by which they or any of their properties or assets may be bound, except for
defaults and violations which, individually or in the aggregate, would not have
a Material Adverse Effect on any of the Parties.
 
 
3

--------------------------------------------------------------------------------

 
 
2.1.6           Governmental Consents.  Any consents, approvals, orders, or
authorizations of or registrations, qualifications, designations, declarations,
or filings with or exemptions by (collectively “Consents”), any court,
administrative agency, or commission, or other federal, state, or local
governmental authority or instrumentality, whether domestic or foreign (each a
“Governmental Entity”), which may be required by or with respect to any of the
Parties in connection with the execution and delivery of this Agreement or the
consummation by the Parties of the transactions contemplated hereby, except for
such Consents which if not obtained or made would not have a Material Adverse
Effect on any of the Parties for the transactions contemplated by this
Agreement, are the responsibility of the respective Party.  Each of the Parties
hereby represents and warrants that such Consents have been obtained by them, if
necessary.


2.1.7           Financial Statements.  The Company has furnished Buyer with a
true and complete copy of its financial statements for the period ending S, 2011
(the “Financial Statements”), which comply as to form in all material respects
with all applicable accounting requirements with respect thereto and have been
prepared internally and fairly present the financial positions of the Company as
at the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
recurring audit adjustments not material in scope or amount).  To the best of
the Company’s directors’ knowledge and belief, there has been no change in the
Company’s accounting policies or the methods of making accounting estimates or
changes in estimates that are material to the Financial Statements, except as
described in the notes thereto.


2.1.8           Absence of Undisclosed Liabilities.  To the best of their
knowledge and belief, none of the Parties have any liabilities or obligations
(whether absolute, accrued, or contingent) except: (i) liabilities that are
accrued or reserved against in their respective balance sheets; or (ii)
additional liabilities reserved against since September 30, 2011 that (x) have
arisen in the ordinary course of business; (y) are accrued or reserved against
on their books and records; and (z) amount in the aggregate to less than
$10,000.


2.1.9           Absence of Changes.  To the best of their knowledge and belief,
since September 30, 2011, the Parties have conducted their businesses in the
ordinary course and there has not been: (i) any Material Adverse Effect on the
business, financial condition, liabilities, or assets of the Parties or any
development or combination of developments of which management of the Parties
has knowledge which is reasonably likely to result in such an effect; (ii) any
damage, destruction, or loss, whether or not covered by insurance, having a
Material Adverse Effect on the Parties; (iii) any declaration, setting aside or
payment of any dividend or other distribution (whether in cash, stock, or
property) with respect to the capital stock of the Parties; (iv) any increase or
change in the compensation or benefits payable or to become payable by the
Parties to any of their employees, except in the ordinary course of business
consistent with past practice; (v) any sale, lease, assignment, disposition, or
abandonment of a material amount of property of the Parties, except in the
ordinary course of business; (vi) any increase or modification in any bonus,
pension, insurance, or other employee benefit plan, payment, or arrangement made
to, for, or with any of their employees; (vii) the granting of stock options,
restricted stock awards, stock bonuses, stock appreciation rights, and similar
equity based awards; (viii) any resignation or termination of employment of any
office of the Parties; and the Parties, to the best of their knowledge, do not
know of the impending resignation or termination of employment of any such
office; (ix) any merger or consolidation with another entity, or acquisition of
assets from another entity except in the ordinary course of business; (x) any
loan or advance by the Parties to any person or entity, or guaranty by the
Parties of any loan or advance; (xi) any amendment or termination of any
contract, agreement, or license to which any of the Parties is a party, except
in the ordinary course of business; (xii) any mortgage, pledge, or other
encumbrance of any asset of any of the Parties; (xiii) any waiver or release of
any right or claim of the Parties, except in the ordinary course of business;
(xiv) any write off as uncollectible any note or account receivable or portion
thereof; or (xv) any agreement by any of the Parties to do any of the things
described in this Section 2.1.9.
 
 
4

--------------------------------------------------------------------------------

 
 
2.1.10           Patents and Trademarks.  The Parties each have sufficient title
and ownership of all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information, proprietary rights, and processes
(collectively, “Intellectual Property”) necessary for their businesses as now
conducted without any conflict with or infringement of the rights of
others.  There are no outstanding options, licenses, or agreements of any kind
relating to the Intellectual Property, nor are any of the Parties bound by or a
party to any options, licenses, or agreements of any kind with respect to the
Intellectual Property of any other person or entity.  None of the Parties has
received any communications alleging that they have violated or, by conducting
their businesses as proposed, would violate any of the Intellectual Property of
any other person or entity.  None of the Parties are aware that any of their
employees is obligated under any contract (including licenses, covenants, or
commitments of any nature) or other agreement, or subject to any judgment,
decree, or order of any court or administrative agency, that would interfere
with the use of his or her best efforts to promote the interests of the Parties
or that would conflict with each of the Parties’ respective business as proposed
to be conducted.  Neither the execution or delivery of this Agreement, nor the
carrying on of each of the Parties’ respective business by their respective
employees, nor the conduct of each of the Parties’ respective business as
proposed, will, to the best of the Parties’ knowledge, conflict with or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant, or instrument under which any of such employees
is now obligated.  None of the Parties believe that it is or will be necessary
to utilize any inventions of any of its employees (or people it currently
intends to hire) made prior to their employment by any of the Parties.


2.1.11           Certain Agreements.  To the best of the Parties’ knowledge and
belief, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will: (i) result in any
payment (including, without limitation, severance, unemployment compensation,
parachute payment, bonus, or otherwise), becoming due to any director, employee,
or independent contractor of any of the Parties, from any other Party under any
agreement or otherwise; (ii) materially increase any benefits otherwise payable
under any agreement; or (iii) result in the acceleration of the time of payment
or vesting of any such benefits.


2.1.12           Compliance with Other Instruments.  To the best of the Parties’
knowledge and belief, none of the Parties are in violation or default of any
provision of their respective articles of incorporation or bylaws, or of any
instrument, judgment, order, writ, decree, or contract to which they are a party
or by which they are bound, or, to the best of their knowledge, of any provision
of any federal or state statute, rule, or regulation which may be applicable to
them. The execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree, or contract, or an event that results
in the creation of any lien, charge, or encumbrance upon any assets of any Party
or the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization, or approval applicable to any Party,
its businesses, or operations, or any of its assets or properties.


2.1.13           Employee Benefit Plans.  The Parties have no employee benefit
plans (including without limitation all plans which authorize the granting of
stock options, restricted stock, stock bonuses, or other equity based awards)
covering active, former, or returned employees, other than as listed in the
Disclosure Schedules.


2.1.14           Other Personal Property.  The books and records of each of the
Parties contain a complete and accurate description, and specify the location,
of all trucks, automobiles, machinery, equipment, furniture, supplies, and other
tangible personal property owned by, in the possession of, or used by the
Parties in connection with their businesses. Except as set forth in the
Disclosure Schedules, no personal property used by the Parties in connection
with their businesses is held under any lease, security agreement, conditional
sales contract, or other title retention or security arrangement.


2.1.15           Properties and Liens.  Except as reflected in the Financial
Statements or as set forth in the Disclosure Schedules, and except for statutory
mechanics’ and material men’s liens, liens for current taxes not yet delinquent,
the Parties own, free and clear of any liens, claims, charges, options, or other
encumbrances, all of their tangible and intangible property, real and personal,
whether or not reflected in the Financial Statements (except that sold or
disposed of in the ordinary course of business since the date of such
statements) and all such property acquired since the date of such
statements.  All real property and tangible personal property of the Parties is
in good operating condition and repair, ordinary wear and tear excepted.


2.1.16           Inventory.  In reliance upon their respective auditing firms,
the inventories of the Parties shown on the Financial Statements and inventories
acquired by them subsequent to the date of the Financial Statements consist
solely of items of a quality and quantity usable and salable in the normal
course of business, with the exception of obsolete materials and materials below
standard quality, all of which have been written down in the books of the
Parties to net realizable market value or have been provided for by adequate
reserves.  Except for sales made in the ordinary course of business, all
inventory is the property of the Parties.  No items are subject to security
interests, except as set forth in the Disclosure Schedules.  The value of the
inventories has been determined on a first-in, first-out basis consistent with
prior years.
 
 
5

--------------------------------------------------------------------------------

 
 
2.1.17           Major Contracts.  Except as otherwise disclosed in the
Disclosure Schedules, none of the Parties is a party or subject to:


(a)           Any union contract, or any employment contract or arrangement
providing for future compensation, written or oral, with any officer,
consultant, director, or employee which is not terminable by the Party on 30
calendar days’ notice or less without penalty or obligations to make payments
related to such termination;


(b)           Any joint venture contract, partnership agreement or arrangement
or any other agreement which has involved or is expected to involve a sharing of
revenues with other persons or a joint development of products with other
persons;


(c)           Any manufacture, production, distribution, sales, franchise,
marketing, or license agreement, or arrangement by which products or services of
the Party are developed, sold, or distributed;


(d)           Any material agreement, license, franchise, permit, indenture, or
authorization which has not been terminated or performed in its entirety and not
renewed which may be, by its terms, accelerated, terminated, impaired, or
adversely affected by reason of the execution of this Agreement, or the
consummation of the transactions contemplated hereby or thereby;


(e)           Any material agreement, contract, or commitment that requires the
consent of another person for the Party to enter into or consummate the
transactions contemplated by this Agreement;


(f)           Except for object code license agreements for any of the Party’s
executed in the ordinary course of business, any indemnification by the Party
with respect to infringements of proprietary rights; or


(g)           Any contract containing covenants purporting to materially limit
the Party’s freedom to compete in any line of business in any geographic area.


All contracts, plans, arrangements, agreements, licenses, franchises, permits,
indentures, authorizations, instruments, and other commitments of the Parties
are valid and in full force and effect and to the best of their knowledge,
neither the Parties themselves nor any other party thereto, breached any
material provisions of, or is in default in any material respect under the terms
thereof.


2.1.18           Questionable Payments.  None of the Parties, nor to their
knowledge any director, officer, employee, or agent of any of the Parties, has:
(i) made any payment or provided services or other favors in the United States
or any foreign country in order to obtain preferential treatment or
consideration by any Governmental Entity with respect to any aspect of the
business of the Parties; or (ii) made any political contributions that would not
be lawful under the laws of the United States, any foreign country or any
jurisdiction within the United States or any foreign country.  None of the
Parties, nor to their knowledge any director, officer, employee, or agent of any
of the Parties, has been or is the subject of any investigation by any
Governmental Entity in connection with any such payment, provision of services,
or contribution.


2.1.19           Recent Transactions.  None of the Parties, nor to their
knowledge any director, officer, employee, or agent of any of the Parties, is
participating in any discussions and do not intend to engage in any discussion:
(i) with any representative of any corporation or corporations regarding the
consolidation or merger of any of the Parties with or into any such corporation
or corporations; (ii) with any corporation, partnership, association, or other
business entity or any individual regarding the sale, conveyance, or disposition
of all or substantially all of the assets of the Parties or a transaction or
series of related transactions in which more than 50% of the voting power of any
of the Parties is disposed of; or (iii) regarding any other form of acquisition,
liquidation, dissolution, or winding up of the Parties.


2.1.20           Leases in Effect.  All real property leases and subleases to
which any of the Parties is a party and any amendments or modifications thereof
(each a “Lease” and, collectively, the “Leases”) are valid, in full force and
effect and enforceable, and there are no existing defaults on the part of any
Party and no Party has received nor given notice of default or claimed default
with respect to any Lease, nor is there any event that with notice or lapse of
time, or both, would constitute a default thereunder.  Except as set forth on
the Disclosure Schedules, no consent is required from any Party under any Lease
in connection with the completion of the transactions contemplated by this
Agreement, and none of the Parties have received notice that any party to any
Lease intends to cancel, terminate, or refuse to renew the same or to exercise
any option or other right thereunder, except where the failure to receive such
consent, or where such cancellation, termination, or refusal would not have a
Material Adverse Effect on the Parties.
 
 
6

--------------------------------------------------------------------------------

 
 
2.1.21           Taxes.  Except as set forth elsewhere in this Agreement or in
the Disclosure Schedules:


(a)           All taxes, assessments, fees, penalties, interest, and other
governmental charges with respect to the Parties which have become due and
payable by August 31, 2011 have been paid in full or adequately reserved against
by the Parties, and all taxes, assessments, fees, penalties, interest, and other
governmental charges which have become due and payable subsequent to August 31,
2011 have been paid in full or adequately reserved against on their books of
account and such books are sufficient for the payment of all unpaid federal,
state, local, foreign, and other taxes, fees, and assessments (including without
limitation, income, property, sales, use, franchise, capital stock, excise,
added value, employees’ income withholding, social security, and unemployment
taxes), and all interest and penalties thereon with respect to the periods then
ended and for all periods prior thereto;


(b)           There are no agreements, waivers, or other arrangements providing
for an extension of time with respect to the assessment of any tax or deficiency
against the Parties, nor are there any actions, suits, proceedings,
investigations, or claims now pending against the Parties in respect of any tax
or assessment, or any matters under discussion with any federal, state, local,
or foreign authority relating to any taxes or assessments, or any claims for
additional taxes or assessments asserted by any such authority; and


(c)           There are no liens for taxes upon the assets of the Parties except
for taxes that are not yet payable.  The Parties have withheld all taxes
required to be withheld in respect of wages, salaries, and other payments to all
employees, officers, and directors and timely paid all such amounts withheld to
the proper taxing authority.


2.1.22           Disputes and Litigation  Except as disclosed in the Disclosure
Schedules, there is no suit, claim, action, litigation, or proceeding pending
or, to the knowledge of the Parties, threatened against or affecting any of the
Parties, respectively, or any of their properties, assets, or business or to
which any of the Parties is a party, in any court or before any arbitrator of
any kind or before or by any Governmental Entity, which would, if adversely
determined, individually or in the aggregate, have a Material Adverse Effect on
the Parties, nor is there any judgment, decree, injunction, rule, or order of
any Governmental Entity or arbitrator outstanding against any of the Parties,
respectively, and having, or which, insofar as reasonably can be foreseen, in
the future could have, any such effect.  To the knowledge of the Parties, there
is no investigation pending or threatened against any of the respective Parties
before any foreign, federal, state, municipal, or other governmental department,
commission, board, bureau, agency, instrumentality, or other Governmental
Entity.


2.1.23           Compliance with Laws.  Except as set forth in the Disclosure
Schedules, to the best of their knowledge and belief, none of the Parties’
businesses is being conducted in violation of, or in a manner which could cause
liability under any applicable law, rule, or regulation, judgment, decree, or
order of any Governmental Entity, except for any violations or practices, which,
individually or in the aggregate, have not had and will not have a Material
Adverse Effect on the Parties.  The Parties each have all franchises, permits,
licenses, and any similar authority necessary for the conduct of their business
as now being conducted by them, the lack of which could materially and adversely
affect the business, properties, prospects, or financial condition of the
Parties and believes they can obtain, without undue burden or expense, any
similar authority for the conduct of their business as it is planned to be
conducted.  To the best of their respective knowledge and belief, none of the
Parties are in default in any material respect under any of such franchises,
permits, licenses, or other similar authority.


2.1.24           Related Party Transactions.  To the best of each of the
Parties’ knowledge and belief, no employee, officer, or director of any Party
nor member of his or her immediate family is indebted to that Party or any other
Party, nor is any Party indebted (or committed to make loans or extend or
guarantee credit) to any of them.  To the best of each of the Parties’
knowledge, none of such persons has any direct or indirect ownership interest in
any firm or corporation with which any of the Parties is affiliated or with
which any of the Parties has a business relationship, or any firm or corporation
that competes with the Parties, except that employees, officers, or directors of
the Parties and members of their immediate families may own stock in publicly
traded companies that may compete with the Parties.  To the best knowledge of
each of the Parties, respectively, no member of the immediate family of any
officer or director of any of the Parties is directly or indirectly interested
in any material contract with any of the Parties.


2.1.25           Minute Books.  The minute books of the Company provided to
Buyer contain a complete summary of all meetings of directors and shareholders
since the time of incorporation and reflect all transactions referred to in such
minutes accurately in all material respects.
 
 
7

--------------------------------------------------------------------------------

 
 
2.1.26           Disclosure.  No representation or warranty made by any of the
Parties in this Agreement, nor any document, written information, statement,
financial statement, certificate, or exhibit prepared and furnished or to be
prepared and furnished by the Parties or their representatives pursuant hereto
or in connection with the transactions contemplated hereby, when taken together,
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements or facts contained herein or therein not
misleading in light of the circumstances under which they were furnished, to the
best of each of the Parties’ knowledge and belief.


2.1.27           Reliance.  The foregoing representations and warranties are
made by each Party with the knowledge and expectation that the other Parties are
placing reliance thereon.


2.2           Representations of Seller.  Seller represents and warrants to
Buyer as follows:


(a)           Seller has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the common stock offered by Buyer of the
size contemplated.  Seller represents that it is able to bear the economic risk
of the investment and at the present time can afford a complete loss of such
investment.  Seller has had a full opportunity to inspect the books and records
of the Buyer and to make any and all inquiries of Buyer officers and directors
regarding the Buyer and its business as Seller has deemed appropriate.


(b)           Seller is an “Accredited Investor” as defined in Regulation D of
the Act or Seller, either alone or with Seller’s professional advisers who are
unaffiliated with, have no equity interest in and are not compensated by Buyer
or any affiliate or selling agent of Buyer, directly or indirectly, has
sufficient knowledge and experience in financial and business matters that
Seller is capable of evaluating the merits and risks of an investment in the
common stock offered by Buyer and of making an informed investment decision with
respect thereto and has the capacity to protect Seller’s own interests in
connection with Seller’s proposed investment in the Buyer’s common stock.


(c)           Seller is acquiring the Buyer’s common stock solely for Seller’s
own account as principal, for investment purposes only and not with a view to
the resale or dis­tribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Buyer’s common
stock.


(d)           Seller will not sell or otherwise transfer the Buyer’s common
stock without registration under the Act or an exemption therefrom and fully
understands and agrees that Seller must bear the economic risk of Seller’s
purchase for an indefinite period of time because, among other reasons, the
Buyer’s common stock have not been registered under the Act or under the
securi­ties laws of any state and, therefore, cannot be resold, pledged,
assigned or other­wise disposed of unless they are subsequently registered under
the Act and under the applicable securities laws of such states or unless an
exemption from such registration is available.


2.3           Representations of Buyer.  Buyer represents and warrants to Seller
as follows:


(a)           Buyer has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the common stock offered by Seller of the
size contemplated.  Buyer represents that it is able to bear the economic risk
of the investment and at the present time can afford a complete loss of such
investment.  Buyer has had a full opportunity to inspect the books and records
of the Seller and to make any and all inquiries of Seller officers and directors
regarding the Seller and its business as Buyer has deemed appropriate.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Buyer is an “Accredited Investor” as defined in Regulation D of
the Act or Buyer, either alone or with Buyer’s professional advisers who are
unaffiliated with, have no equity interest in and are not compensated by Seller
or any affiliate or selling agent of Seller, directly or indirectly, has
sufficient knowledge and experience in financial and business matters that Buyer
is capable of evaluating the merits and risks of an investment in the common
stock offered by Seller and of making an informed investment decision with
respect thereto and has the capacity to protect Buyer’s own interests in
connection with Buyer’s proposed investment in the Seller’s common stock.


(c)           Buyer is acquiring the Seller’s common stock solely for Buyer’s
own account as principal, for investment purposes only and not with a view to
the resale or dis­tribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Seller’s common
stock.


(d)           Buyer will not sell or otherwise transfer the Seller’s common
stock without registration under the Act or an exemption therefrom and fully
understands and agrees that Buyer must bear the economic risk of Buyer’s
purchase for an indefinite period of time because, among other reasons, the
Seller’s common stock have not been registered under the Act or under the
securi­ties laws of any state and, therefore, cannot be resold, pledged,
assigned or other­wise disposed of unless they are subsequently registered under
the Act and under the applicable securities laws of such states or unless an
exemption from such registration is available.


ARTICLE 3
CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations.  The respective
obligations of each Party hereunder shall be subject to the satisfaction prior
to or at the Closing of the following conditions:


(a)           No Restraints.  No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or Governmental Entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


(b)           Legal Action.  There shall not be pending or threatened in writing
any action, proceeding, or other application before any court or Governmental
Entity challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2           Conditions to Seller’s Obligations.  The obligations of Seller
shall be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Seller:


(a)           Representations and Warranties of Buyer.  The representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement.  Seller shall have
received a certificate signed on behalf of Buyer by the President or Chief
Executive Officer of Buyer to such effect on the Closing.


(b)           Performance of Obligations of Buyer.  Buyer shall have performed
all agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement.  Seller shall have received a certificate signed on behalf of
Buyer by the President or Chief Executive Officer of Buyer to such effect on the
Closing.


3.3           Conditions to Buyer’s Obligations.  The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Buyer:


(a)           Company Valuation.  Prior to Closing, Buyer shall be satisfied
that the Company has a valuation of at least $12,000,000.


(b)           Assumption of Line of Credit with NAT West. Prior to closing Buyer
shall provide a loan repayment guarantee acceptable to NAT West to guarantee
repayment of the outstanding balance owed on the line of credit established by
Tarsin LTD and NAT West.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Representations and Warranties of Seller and the Company.  The
representations and warranties of Seller and the Company set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing as though made on and as of the Closing, except: (i) as otherwise
contemplated by this Agreement; or (ii) in respects that do not have a Material
Adverse Effect on the Parties or on the benefits of the transactions provided
for in this Agreement.  Buyer shall have received certificates signed on behalf
of Seller and the Company by the President or Chief Executive Officer of each
Seller and the Company to such effect on the Closing.


(d)           Performance of Obligations of Seller and the Company.  Seller and
the Company shall have performed all agreements and covenants required to be
performed by them under this Agreement prior to the Closing, except for breaches
that do not have a Material Adverse Effect on the Parties or on the benefits of
the transactions provided for in this Agreement.  Buyer shall have received
certificates signed on behalf of Seller and the Company by the President or
Chief Executive Officer of each Seller and the Company to such effect on the
Closing.


(e)           Governmental Approvals.  All Consents of Governmental Entities
legally required by Seller and the Company for the transactions contemplated by
this Agreement shall have been filed, occurred, or been obtained, other than
such Consents, the failure of which to obtain would not have a Material Adverse
Effect on the consummation of the transactions contemplated by this Agreement.


(f)           Consents of Other Third Parties.  Seller and the Company shall
have received and delivered to Buyer all requisite consents and approvals of all
lenders, lessors, and other third parties whose consent or approval is required
in order for Seller and the Company to consummate the transactions contemplated
by this Agreement, or in order to permit the continuation after the Closing of
the business activities of the Company in the manner such business is presently
carried on by it.  Buyer shall have received copies of any necessary written
consent(s) to this Agreement and the transactions contemplated herein.


(g)           Material Adverse Change.  Since the date hereof and through
Closing, there shall not have occurred any change, occurrence, or circumstance
in Seller or the Company having or reasonably likely to have, individually or in
the aggregate, in the reasonable judgment of Buyer, a Material Adverse Effect on
the Parties or on the transactions contemplated by this Agreement.


ARTICLE 4
CLOSING AND DELIVERY OF DOCUMENTS


4.1           Time and Place.  The closing of the transactions contemplated by
this Agreement shall take place at the offices of Buyer, located at 101 Church
Street, Suite 14, Los Gatos, California 95030, immediately upon the full
execution of this Agreement, the satisfaction of all conditions, and the
delivery of all required documents, or at such other time and place as the
Parties mutually agree upon (which time and place are hereinafter referred to as
the “Closing”).


4.2           Deliveries by Seller.  At Closing, Seller shall make the following
deliveries to Buyer:


(a)           A cancelled stock certificate representing the Shares previously
owned by Seller as set forth in Section 1.1 above;


(b)           A certificate executed by Seller certifying that: (i)  all
Seller’s representations and warranties under this Agreement are true as of the
Closing, as though each of those representations and warranties had been made on
that date; and (ii) Seller has performed all agreements and covenants required
to be performed by it under this Agreement prior to the Closing, except for
breaches that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement; and


(c)           Certified resolutions of the Board of Directors of Seller, in form
satisfactory to counsel for Buyer, authorizing the execution and performance of
this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
4.3           Deliveries by the Company.  At Closing, the Company shall make the
following deliveries to Buyer:


(a)           A certificate representing the Shares that Buyer is acquiring as
set forth in Section 1.1 above;


(b)           A certificate executed by the Company certifying that: (i)  all
the Company’s representations and warranties under this Agreement are true as of
the Closing, as though each of those representations and warranties had been
made on that date; and (ii) the Company has performed all agreements and
covenants required to be performed by it under this Agreement prior to the
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement;


(c)           Certified resolutions of the Board of Directors of the Company, in
form satisfactory to counsel for Buyer, authorizing the execution and
performance of this Agreement;


(d)           The minute book and corporate records of the Company; and


(e)           The financial statements of the Company as required in Section
2.1.7.


4.4           Deliveries by Buyer. At Closing, Buyer shall make the following
deliveries to Seller:


(a)           A certificate executed by Buyer certifying that: (i)  Buyer’s
representations and warranties under this Agreement are true as of the Closing,
as though each of those representations and warranties had been made on that
date; and (ii) Buyer has performed all agreements and covenants required to be
performed by it under this Agreement prior to the Closing, except for breaches
that do not have a Material Adverse Effect on the Parties or on the benefits of
the transactions provided for in this Agreement; and


(c)           Certified resolutions of the Board of Directors of Buyer in form
satisfactory to counsel for Seller, authorizing the execution and performance of
this Agreement.


ARTICLE 5
INDEMNIFICATION


5.1           Seller and the Company’s Indemnity Obligations.


(a)           Upon receipt of notice thereof, Seller and the Company shall,
jointly and severally, indemnify, defend, and hold harmless Buyer from any and
all claims, demands, liabilities, damages, deficiencies, losses, obligations,
costs and expenses, including attorney fees and any costs of investigation that
Buyer shall incur or suffer, that arise, result from or relate to: (i) any
breach of, or failure by Seller or the Company to perform, any of their
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Seller and/or the Company under this Agreement; and (ii) the
employment of any of the Company’s employees which is in violation of any law,
regulation, or ordinance of any Governmental Entity.


(b)           Buyer shall notify promptly Seller and the Company of the
existence of any claim, demand, or other matter to which Seller and the
Company’s indemnification obligations would apply, and shall give them a
reasonable opportunity to defend the same at their own expense and with counsel
of their own selection, provided that Seller shall at all times also have the
right to fully participate in the defense. If Seller and the Company, within a
reasonable time after this notice, fails to defend, Buyer shall have the right,
but not the obligation, to undertake the defense of, and, with the written
consent of Seller and the Company, to compromise or settle the claim or other
matter on behalf, for the account, and at the risk, of Seller and the Company.


5.2           Buyer’s Indemnity Obligations.


(a)           Upon receipt of notice thereof, Buyer shall indemnify, defend, and
hold harmless Seller and/or the Company from any and all claims, demands,
liabilities, damages, deficiencies, losses, obligations, costs, and expenses,
including attorney fees and any costs of investigation that Seller and/or the
Company shall incur or suffer, that arise, result from or relate to any breach
of, or failure by Buyer to perform any of its representations, warranties,
covenants, or agreements in this Agreement or in any schedule, certificate,
exhibit, or other instrument furnished or to be furnished by Buyer under this
Agreement.


(b)           Seller and/or the Company shall notify promptly Buyer of the
existence of any claim, demand or other matter to which Buyer’s indemnification
obligations would apply, and shall give it a reasonable opportunity to defend
the same at its own expense and with counsel of its own selection, provided that
Seller and the Company shall at all times also have the right to fully
participate in the defense. If Buyer, within a reasonable time after this
notice, fails to defend, Seller and the Company shall have the right, but not
the obligation, to undertake the defense of, and, with the written consent of
Buyer, to compromise or settle the claim or other matter on behalf, for the
account, and at the risk, of Buyer.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 6
DEFAULT, AMENDMENT AND WAIVER


6.1           Default.  Upon a breach or default under this Agreement by any of
the Parties (following the cure period provided herein), the non-defaulting
party shall have all rights and remedies given hereunder or now or hereafter
existing at law or in equity or by statute or otherwise.  Notwithstanding the
foregoing, in the event of a breach or default by any Party hereto in the
observance or in the timely performance of any of its obligations hereunder
which is not waived by the non-defaulting Party, such defaulting Party shall
have the right to cure such default within 15 calendar days after receipt of
notice in writing of such breach or default.


6.2           Waiver and Amendment.  Any term, provision, covenant,
representation, warranty, or condition of this Agreement may be waived, but only
by a written instrument signed by the party entitled to the benefits
thereof.  The failure or delay of any party at any time or times to require
performance of any provision hereof or to exercise its rights with respect to
any provision hereof shall in no manner operate as a waiver of or affect such
party’s right at a later time to enforce the same.  No waiver by any party of
any condition, or of the breach of any term, provision, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or waiver of any other condition or of the
breach of any other term, provision, covenant, representation, or warranty.  No
modification or amendment of this Agreement shall be valid and binding unless it
be in writing and signed by all Parties hereto.


ARTICLE 7
MISCELLANEOUS


7.1           Expenses.  Whether or not the transactions contemplated hereby are
consummated, each of the Parties hereto shall bear all taxes of any nature
(including, without limitation, income, franchise, transfer, and sales taxes)
and all fees and expenses relating to or arising from its compliance with the
various provisions of this Agreement and such party’s covenants to be performed
hereunder, and except as otherwise specifically provided for herein, each of the
Parties hereto agrees to pay all of its own expenses (including, without
limitation, attorneys and accountants’ fees, and printing expenses) incurred in
connection with this Agreement, the transactions contemplated hereby, the
negotiations leading to the same and the preparations made for carrying the same
into effect, and all such taxes, fees, and expenses of the Parties hereto shall
be paid prior to Closing.


7.2           Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the Parties hereto
to be desirable, to be given to any other party hereto shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties as follows:
 
 
To Buyer:
Consorteum Holdings, Inc.

Attn: Joseph R. Cellura, Chief Executive Officer
101 Church Street, Suite 14
Los Gatos, California 95030
 
 
To Company:
Tarsin, Inc.

Attn:
 
     

   
     

 
 
     



 
 
To Seller:
Tarsin, Inc.

Attn:
 
     

   
     

 
 
     



 
 
12

--------------------------------------------------------------------------------

 


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal. If notice is given by facsimile transmission in
accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


7.3           Entire Agreement.  This Agreement, together with the Schedule and
Exhibits hereto, sets forth the entire agreement and understanding of the
Parties hereto with respect to the transactions contemplated hereby, and
supersedes all prior agreements, arrangements and understandings related to the
subject matter hereof.  No understanding, promise, inducement, statement of
intention, representation, warranty, covenant, or condition, written or oral,
express or implied, whether by statute or otherwise, has been made by any party
hereto which is not embodied in this Agreement, or in the schedules or exhibits
hereto or the written statements, certificates, or other documents delivered
pursuant hereto or in connection with the transactions contemplated hereby, and
no party hereto shall be bound by or liable for any alleged understanding,
promise, inducement, statement, representation, warranty, covenant, or condition
not so set forth.


7.4           Survival of Representations.  All statements of fact (including
financial statements) contained in the Schedules, the exhibits, the
certificates, or any other instrument delivered by or on behalf of the Parties
hereto, or in connection with the transactions contemplated hereby, shall be
deemed representations and warranties by the respective party hereunder.  All
representations, warranties, agreements, and covenants hereunder shall survive
the Closing and remain effective regardless of any investigation or audit at any
time made by or on behalf of the Parties or of any information a party may have
in respect hereto.  Consummation of the transactions contemplated hereby shall
not be deemed or construed to be a waiver of any right or remedy possessed by
any party hereto, notwithstanding that such party knew or should have known at
the time of Closing that such right or remedy existed.


7.5           Incorporated by Reference.  The schedules, exhibits, and all
documents (including, without limitation, all financial statements) delivered as
part hereof or incident hereto are incorporated as a part of this Agreement by
reference.


7.6           Remedies Cumulative.  No remedy herein conferred upon the Parties
is intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.


7.7           Execution of Additional Documents.  Each Party hereto shall make,
execute, acknowledge, and deliver such other instruments and documents, and take
all such other actions as may be reasonably required in order to effectuate the
purposes of this Agreement and to consummate the transactions contemplated
hereby.


7.8           Costs and Fees.  Each of the Parties hereto is responsible for
their own costs and fees incurred with respect to this Agreement or to any of
the transactions contemplated hereby.


7.9           Choice of Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.


7.10           Exclusive Jurisdiction and Venue.  The Parties agree that the
Courts of the County of Orange, State of California shall have sole and
exclusive jurisdiction and venue for the resolution of all disputes arising
under the terms of this Agreement and the transactions contemplated herein.
 
 
13

--------------------------------------------------------------------------------

 
 
7.11           Attorneys’ Fees.  In the event any Party hereto shall commence
legal proceedings against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.


7.12           Binding Effect and Assignment.  This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective heirs,
executors, administrators, legal representatives, and assigns.


7.13           Counterparts; Facsimile Signatures.  This Agreement may be
executed simul­taneously in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  The Parties agree that facsimile signatures of this Agreement shall
be deemed a valid and binding execution of this Agreement.


7.14           Conflict Waiver.  Seller hereby acknowledges that Oswald & Yap
LLP (“the Firm”) represents the Buyer with various legal matters and does not
represent the Seller in connection with this Agreement or the contemplated
transaction nor in any other respect. Seller further acknowledges that the Firm
has drafted this Agreement. Seller has been given the opportunity to consult
with counsel of their choice regarding their rights under this
Agreement.  Seller hereby waives any action it may have against the Firm
regarding such conflict of interest.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written hereinabove.
 

BUYER:            THE COMPANY:             CONSORTEUM HOLDINGS, INC.,           
    TARSIN, INC.,   a Nevada corporation       a Nevada corporation            
         
/s/ Joseph R. Cellura    
   
/s/ John Osborne 
 
By: Joseph R. Cellura   
   
By: John Osborne 
 
Its:  Chief Executive Officer   
   
Its:  Chief Executive Officer          
 


 
SELLER:
                 
TARSIN LTD,
       
a United Kingdom company
                           
/s/ John Osborne 
       
By: John Osborne 
       
Its:  Chief Executive Officer   
       

                                                               
 
14

--------------------------------------------------------------------------------

 
 
          EXHIBIT A


CONSORTEUM HOLDINGS, INC. DISCLOSURE SCHEDULE


The items set forth below are exceptions to the representations and warranties
of Consorteum Holdings, Inc. (the “Buyer”) set forth in Section 2 of the
Agreement.  Any matter set forth herein as an exception to a section of the
Agreement shall be deemed to constitute an exception to all other applicable
sections of the Agreement.  Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.
 
Section
 
Exception
     
None
   



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


TARSIN, INC. DISCLOSURE SCHEDULE




The items set forth below are exceptions to the representations and warranties
of Tarsin, Inc. (“Company”) set forth in Section 2 of the Agreement.  Any matter
set forth herein as an exception to a section of the Agreement shall be deemed
to constitute an exception to all other applicable sections of the
Agreement.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.
 
Section
 
Exception
     
None
   



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


TARSIN LTD DISCLOSURE SCHEDULE


The items set forth below are exceptions to the representations and warranties
of Tarsin LTD (the “Seller”) set forth in Section 2 of the Agreement. Any matter
set forth herein as an exception to a section of the Agreement shall be deemed
to constitute an exception to all other applicable sections of the Agreement.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.
 
Section
 
Exception
     
None
   

 
 
 

--------------------------------------------------------------------------------

 